Citation Nr: 1341314	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-11 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for the service-connected residuals of a burn to the right calf, knee, and thigh, to include scars.  

3.  Entitlement to service connection for bilateral leg cramps, to include as secondary to the service-connected residuals of a burn.	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The issues of entitlement to service connection for PTSD and bilateral leg cramps are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of a burn manifested by a scar that was not painful, had no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's service-connected residuals of a burn to the right calf, knee, and thigh, to include scars, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").

The Board notes that the Veteran is challenging an initial evaluation assigned following the grant of service connection in April 2010.  The United States Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA treatment records and associated the Veteran's service treatment records (STRs) with the claims file.  VA also afforded the Veteran a compensation and pension examination in April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination was adequate, as it included the Veteran's subjective complaints about his disability and the objective findings needed to evaluate the disability in the context of the rating criteria.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

Law and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

In a claim for a higher rating after an initial award of service connection, all of the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran claims that he is entitled to a higher rating for his service-connected scars.  The RO rated the Veteran under Diagnostic Code 7805, which directs VA to rate the scars under Diagnostic Codes 7800, 7801, 7802, and 7804.  Of these, Diagnostic Code 7802 for burn scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear is the most analogous to the Veteran's disability.  Under that diagnostic code, a 10 percent evaluation is warranted for a scar with an area of 144 square inches or greater.

Based upon the evidence of record, the Board finds the Veteran's service-connected scar did not meet or approximate the criteria for a 10 percent evaluation.  VA afforded the Veteran with a compensation and pension examination in April 2010.  The examiner found a scar on the Veteran's right lateral thigh, knee, and calf, describing it as an area of rough skin along the thigh to the mid-calf with no discernable margins, tenderness, adherence, or tissue loss.  The scar covered about five percent of the Veteran's body.  There was no skin breakdown, and the Veteran did not report any pain.  The Veteran never required additional evaluation or treatment to the burn sites, but he did note some temperature sensitivity.  On physical examination, the examiner found a scar that was not painful, had no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  She diagnosed the Veteran with a history of a burn to the right thigh, knee, and calf without visible definite scars.  Therefore, the Board finds that the Veteran is not entitled to a 10 percent disability rating under Diagnostic Code 7804.

Nevertheless, the Board will also determine whether any analogous diagnostic codes provide for a higher disability rating.  Since there is no evidence of a scar on the head, face, or neck; a deep and nonlinear scar; or an unstable or painful scar, the Veteran is not entitled to an increased evaluation under another diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7804 (2013).  Thus, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for his service-connected scar, and the Veteran's claim is denied.

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013).  Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating.  The evidence does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization, caused marked interference with unemployment, or that any other governing norms are present.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for the service-connected residuals of a burn to the right calf, knee, and thigh, to include scars, is denied.





REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for PTSD and bilateral leg cramps. 
  
VA is required to notify claimants of what they must do to substantiate their claims.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  VA will also concede a stressor if it is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claims stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2013).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran contends that he has PTSD related to alleged stressors that occurred during his period of active military service.  The Veteran has claimed several in-service stressors, including a gas tank explosion in Puerto Rico, a personal assault from another Marine, the ambiguity of his mission, fear of capture and being turned into "dog meat," hearing gunfire and explosions, and feeling fear and great danger without the means to protect himself.

As the veteran did not engage in combat, the alleged stressors must be verified by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  However, the Veteran was never notified that he could submit buddy statements to provide credible supporting evidence that these stressors occurred.  On remand, he should be notified that he can submit such buddy statements.

In regards to the Veteran's claim of entitlement to service connection for bilateral leg cramps, the Veteran asserted in a statement attached to his notice of disagreement that his leg cramps are a direct result of third degree burns.  However, he was never notified how to substantiate his claim on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice under the Veterans Claims Assistance Act of 2000, including notice that he can submit buddy statements to provide credible supporting evidence that his stressors occurred and how to substantiate a claim for secondary service connection.  

2.  Then, provide the Veteran an opportunity to supplement the record with any additional details concerning stressors, particularly buddy statements containing supporting evidence regarding the events claimed as stressors during his military service, as well as any other information that could be used to substantiate the PTSD claim.

The Veteran should be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be as specific as possible, because without such details an adequate search for such information cannot be conducted. 

3.  If the RO/AMC is able to corroborate any of the Veteran's stressors that were not previously corroborated or considered by the March 2010 examiner, schedule him for an appropriate examination to determine whether his PTSD is caused by any in-service stressor for which there is credible supporting evidence of its occurrence.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's PTSD is at least as likely as not (i.e., probability of 50 percent) etiologically related to his period of active military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


